Citation Nr: 1213980	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  08-40 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for lumbar strain.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1980 to June 1980; and from September 1980 to December 1980 (which was found to not be honorable service).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's service connection claim for lumbar strain, and assigned a 20 percent rating, effective from August 17, 2006 (the date of the claim).

In February 2012, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  During the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

The Veteran alleges entitlement to an initial disability rating in excess of 20 percent for his service-connected back.  A review of the record discloses a need for further development prior to final appellate review.

At the outset, the Veteran's private chiropractor has indicated that he has treated the Veteran from January 2008 to the present.  As the records have not been associated with the claims file, they need to be obtained.

During the February 2012 Travel Board hearing, the Veteran contends that his low back disability has worsened since his January 2008 VA evaluation.  Additionally, in February 2012 statements submitted by the Veteran, J. D., the Veteran's home care giver reported that the Veteran has problems with lifting, bending, and standing for long periods of time.  Moreover, the Veteran's private chiropractor, G.W. has indicated that the Veteran experiences radiating pain to the left foot.  A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  As such, a new examination is necessary to determine the current severity of the low back disability.

Finally, any ongoing medical records pertaining to the Veteran's low back should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following:

1. The RO should send the Veteran a letter requesting him to provide the names, addresses, and approximate dates of treatment for all health care providers who may have records pertinent to the remanded claim, to specifically include the chiropractic care from Dr. G. W.

2. After the Veteran has signed any necessary releases, the RO should make as many attempts as necessary to obtain all identified records not already associated with the claims file.  The RO should also obtain all of the Veteran's outstanding VA treatment records.

3. After completing the above requested development, the RO should undertake any further development warranted by the record, the RO should arrange for an orthopedic examination of the Veteran to determine the current severity of his service connected low back disability.  The Veteran's claims folder must be reviewed by the examiner in its entirety in conjunction with the examination, and any indicated tests or studies should be completed.  The examiner must be provided a copy of the criteria for rating disabilities of the spine, and the clinical findings reported must be sufficiently detailed to allow for rating under all pertinent criteria.  The examiner must explain the rationale for all opinions given.

4. When the development requested has been completed, and the RO/AMC has ensured compliance with the requested action, this case should again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

